DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Claims 1-12: None of the prior art of record, alone or in combination, teaches or discloses a far-infrared spectroscopic device, comprising:
 	a filter that removes broadband far-infrared light generated concurrently with the narrowband far-infrared light,
 	in combination with the rest of the limitations of independent claim 1.
Claims 13-15: None of the prior art of record, alone or in combination, teaches or discloses a far-infrared spectroscopic method, comprising:
 	removing broadband far-infrared light contained in the far-infrared light using a filter; and
 	illuminating a specimen with only narrowband far-infrared light contained in the far-infrared light using an illumination optics;
 	in combination with the rest of the limitations of independent claim 13.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Kawase et al. (US 2005/0116170) disclose applying wavelength-variable terahertz waves to an inspecting object (Abstract) and removing noise from a generated terahertz wave [0050], but are silent with respect to wherein the noise comprises broadband terahertz waves. 
Shioda et al. (US 2012/0280128) disclose transillumination imaging using terahertz spectroscopy and the removal of the noise component [0002], but are also silent with respect to wherein the noise component comprises broadband terahertz waves.  
Murate et al. ("Low Noise and High Gain Terahertz Parametric Amplifier," 2019 44th International Conference on Infrared, Millimeter, and Terahertz Waves (IRMMW-THz), Paris, France, 2019, pp. 1-3), although not prior art, disclose the generation of terahertz waves and the removal of broadband noise using an iris (Abstract).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896